              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 1 of 43




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


DAISY TRUJILLO, individually and on            Case No. 5:21-cv-00523
behalf of all others similarly situated,
                                               CLASS ACTION COMPLAINT
Plaintiff,
                                               JURY TRIAL DEMANDED
v.

NEC NETWORKS, LLC D/B/A
CAPTURERX, and RITE AID CORP.


Defendants.




        Plaintiff Daisy Trujillo (“Plaintiff”), individually and on behalf of all others similarly

situated (“Class Members”), brings this Class Action Complaint against NEC Networks, LLC

d/b/a CaptureRx (“CaptureRx”) and Rite Aid Corporation (“Rite Aid”) (collectively,

“Defendants”), and alleges, upon personal knowledge as to her own actions and the investigation

of her counsel, and upon information and belief as to all other matters, as follows:

                                       INTRODUCTION

        1.     Plaintiff brings this class action against Defendants for their failure to adequately

secure and safeguard electronically stored, personally identifiable information (“PII”) and

protected health information (“PHI”) that Defendants shared between themselves, including,




                                                 1
               Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 2 of 43




without limitation, full names, birthdates,1 and prescription information.2

       2.       CaptureRx is a specialty pharmacy benefits manager.3 Its services include

prescription claims processing, patient assistance program administration, and public health

service 340B drug program administration. CaptureRx provides these services for pharmacies and

healthcare providers across the United States, including Defendant Rite Aid.

       3.       Individuals entrust Defendants with an extensive amount of their PII and PHI.

Defendants assert that they understand the importance of protecting such information, and that

“Data privacy and security are among CaptureRx’s highest priorities.”

       4.       On or before February 11, 2021, Defendant CaptureRx learned that an unauthorized

actor breached its system and accessed the electronic files containing the PII and PHI of Defendant

Rite Aid’s customers, including Plaintiff’s and Class Members’ data (the “Data Breach”). The data

included, at least, Plaintiff’s and Class Members’ names, dates of birth and prescription

information.

       5.       By obtaining, collecting, using, and deriving a benefit from Plaintiff’s and Class

Members’ PII and PHI, Defendant assumed legal and equitable duties to those individuals.

       6.       The exposed PII and PHI of Plaintiff and Class Members can be sold on the dark

web. Hackers can access and then offer for sale the unencrypted, unredacted PII and PHI to



1
   Personally identifiable information generally incorporates information that can be used to
distinguish or trace an individual’s identity, either alone or when combined with other personal
or identifying information. 2 C.F.R. § 200.79. At a minimum, it includes all information that on
its face expressly identifies an individual.
2
   Health information including diagnoses, treatment information, medical test results, and
prescription information are considered protected health information under the Health Insurance
Portability and Accountability Act (“HIPAA”). See
https://www.cdc.gov/phlp/publications/topic/hipaa.html#one.
3
   Exhibit A (Notice of Data Event to the Washington State Attorney General, dated May 5, 2021,
also available at: https://agportal-
s3bucket.s3.amazonaws.com/Data_Breach/NECNetworksDbaCaptureRx.2021-05-05.pdf.)
                                                 2
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 3 of 43




criminals. Plaintiff and Class Members face a lifetime risk of identity theft, which is heightened

here by the loss of their birthdates and specific medical treatment information in the form of

prescription information.

       7.      This PII and PHI was compromised due to Defendants’ negligent and/or careless

acts and omissions and the failure to protect the PII and PHI of Plaintiff and Class Members.

       8.      Plaintiff brings this action on behalf of all persons whose PII and PHI was

compromised as a result of Defendants’ failure to: (i) adequately protect the PII and PHI of Plaintiff

and Class Members; (ii) warn Plaintiff and Class Members of their inadequate information security

practices; and (iii) avoid sharing the PII and PHI of Plaintiff and Class Members without adequate

safeguards. Defendants’ conduct amounts to negligence and violates federal and state statutes.

       9.      Plaintiff and Class Members have suffered injury as a result of Defendants’

conduct. These injuries include: (i) lost or diminished value of PII and PHI; (ii) out-of-pocket

expenses associated with the prevention, detection, and recovery from identity theft and/or

unauthorized use of their PII and PHI; (iii) lost opportunity costs associated with attempting to

mitigate the actual consequences of the Data Breach, including but not limited to lost time, and

significantly (iv) the continued and certainly an increased risk to their PII and PHI, which: (a)

remains unencrypted and available for unauthorized third parties to access and abuse; and (b) may

remain backed up in Defendants’ possession and is subject to further unauthorized disclosures so

long as Defendants fail to undertake appropriate and adequate measures to protect the PII and PHI.

       10.     Defendant disregarded the rights of Plaintiff and Class Members by intentionally,

willfully, recklessly, or negligently failing to take and implement adequate and reasonable

measures to ensure that Plaintiff’s and Class Members’ PII and PHI was safeguarded, failing to

take available steps to prevent an unauthorized disclosure of data, and failing to follow applicable,


                                                  3
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 4 of 43




required and appropriate protocols, policies and procedures regarding the encryption of data, even

for internal use. As a result, the PII and PHI of Plaintiff and Class Members was compromised

through disclosure to an unknown and unauthorized third party. Plaintiff and Class Members have

a continuing interest in ensuring that their information is and remains safe, and they should be

entitled to injunctive and other equitable relief.

                                              PARTIES

       11.     Plaintiff Daisy Trujillo is a citizen of California residing in Merced County,

California.

       12.     NEC Networks, LLC, d/b/a CaptureRx, is a Texas limited liability company with

its principle place of business in San Antonio, Texas.

       13.     Rite Aid Corporation is incorporated in Delaware with its principle place of

business in Camp Hill, Pennsylvania.

       14.     The true names and capacities of persons or entities, whether individual, corporate,

associate, or otherwise, who may be responsible for some of the claims alleged herein are currently

unknown to Plaintiff. Plaintiff will seek leave of court to amend this complaint to reflect the true

names and capacities of such other responsible parties when their identities become known.

       15.     All of Plaintiff’s claims stated herein are asserted against Defendants and any of

their owners, predecessors, successors, subsidiaries, agents and/or assigns.

                                 JURISDICTION AND VENUE

       16.     This Court has subject matter jurisdiction over this action under 28 U.S.C.

§ 1332(d)(2) because this is a class action wherein the amount of controversy exceeds the sum or

value of $5 million, exclusive of interest and costs, there are more than 100 members in the

proposed class, and at least one member of the class is a citizen of a state different from Defendant.

Plaintiff is a citizen of California and therefore diverse from Defendant CaptureRx, which is
                                                     4
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 5 of 43




headquartered in Texas, and Defendant Rite Aid, which is headquartered in Pennsylvania.

       17.     This Court has personal jurisdiction over Defendant CaptureRx because CaptureRx

is a Texas LLC with its principal place of business within this District. On information and belief,

some members of this limited liability company are also residents of Texas.

       18.     Defendant Rite Aid is subject to the personal jurisdiction of the Court because it

does or transacts business in, has agents in, or is otherwise found in and has purposely availed

itself of the privilege of doing business in Texas and in this District, and because the alleged

misconduct was directed to Texas and this District, among others.

       19.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claims occurred or were intentionally

directed to residents and customers in this District.


                                   FACTUAL ALLEGATIONS

       Background

       20.     Defendant Rite Aid contracted with Defendant CaptureRx to process claims related

to Rite Aid’s pharmacy business. The electronic files stored and/or shared by Defendants contained

non-redacted and non-encrypted PII and PHI belonging to Plaintiff and Class Members. This

sensitive and confidential PII, including, but not limited to, full names and birthdates, is static and

does not change, and can be used to commit myriad identity crimes. The PHI involved—pharmacy

information—is also sensitive and confidential, and is protected, private medical treatment

information that divulges not only the types of pharmaceuticals Plaintiff and Class Members were

prescribed, but also the underlying mental or physical diagnoses.

       21.     Plaintiff and Class Members relied on these sophisticated Defendants to keep their

PII and PHI confidential and securely maintained, to use this information for business purposes

only, and to make only authorized disclosures of this information. Plaintiff and Class Members

                                                  5
               Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 6 of 43




demand security to safeguard their PII and PHI.

         22.    Defendants had a duty to adopt reasonable measures to protect Plaintiff’s and Class

Members’ PII and PHI from involuntary disclosure to third parties.

         The Data Breach

         23.    On or about May 5, 2021, Defendants announced that they experienced the Data

Breach.4 Defendants sent notice letters to various States’ Attorneys General and to individuals

impacted by the Data Breach. The Notice to Plaintiff, for example, stated:

         CaptureRx is a vendor that provides services to certain healthcare providers, including Rite
         Aid Corporation (together with its affiliates, ‘Rite Aid’). CaptureRx is writing, on behalf
         of Rite Aid to notify you of a recent event at CaptureRx that may affect the privacy of some
         of your personal information.5

         24.    Also in the notice to impacted individuals, Defendants stated:

         What Happened? CaptureRx recently became aware of unusual activity involving certain
         of its electronic files. Following this, CaptureRx immediately began an investigation into
         this activity and worked quickly to assess the security of its system. On February 19, 2021,
         the investigation determined that certain files were accessed and acquired on February 6,
         2021 without authorization. CaptureRx immediately began a thorough review of the full
         contents of the files to determine whether sensitive information was present at the time of
         the incident. On or around March 19, 2021, CaptureRx confirmed that some of your
         information was present in the relevant files. CaptureRx began the process of notifying
         Rite Aid on or around March 30, 2021 of this incident.

         What Information Was Involved? The investigation determined that, at the time of the
         incident, the relevant files contained your first name, last name, date of birth, and
         prescription information. We are providing you this notice to ensure you are aware of this
         incident.
         …

         What You Can Do. We encourage you to remain vigilant against incidents of identity theft
         and fraud, to review your account statements and explanation of benefits forms, and to
         monitor your free credit reports for suspicious activity and to detect errors. Please also
         review the information contained in the attached “Steps You Can Take to Protect Personal
         Information.

Id.
4
    See Exhibit A.
5
    Exhibit B (Redacted Notice of Security Incident, dated May 5, 2021).
                                                  6
                 Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 7 of 43




         25.      Defendant admits that an unauthorized party “accessed and acquired” electronic

files that contained sensitive PII and PHI belonging to Plaintiff and Class Members. Defendants

also admit that the PII and PHI included “first name, last name, date of birth, and prescription

information[.]”

         26.      In response to the Data Breach, Defendants claim that they are “working to

implement additional safeguards and training to its employees.”6 However, the details of the root

cause of the Data Breach, the vulnerabilities exploited, and the remedial measures undertaken to

ensure a breach does not occur again have not been shared with the states’ Attorneys General or

Plaintiff and Class Members, who retain a vested interest in ensuring that their information remains

protected. Instead, Defendants shifted the burden of protecting their sensitive PII and PHI to

Plaintiff and Class members by warning them in the Notice to now “remain vigilant against

incidents of identity theft and fraud, to review your account statements and explanation of benefits

forms, and to monitor your free credit reports for suspicious activity and to detect errors.”7

         27.      Plaintiff’s and Class Members’ non-encrypted information may end up for sale on

the dark web, or simply fall into the hands of companies that will use the detailed PII and PHI for

targeted marketing without the approval of Plaintiff and Class Members. Because of this Data

Breach, unauthorized individuals can easily access the PII and PHI of Plaintiff and Class Members.

         28.      Defendants did not use reasonable security procedures and practices appropriate to

the nature of the sensitive, non-encrypted information it was maintaining for Plaintiff and Class

Members, causing their PII and PHI to be exposed.




6
    Exhibit A.
7
    Exhibit B.
                                                  7
               Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 8 of 43




       Defendant Acquires, Collects and Stores Plaintiff’s and Class Members’ PII and PHI.

       29.        Defendants acquired, collected, and stored Plaintiff’s and Class Members’ PII and

PHI.

       30.        As a condition of its relationships with Plaintiff and Class Members, Defendants

required that Plaintiff and Class Members entrust Defendants with highly sensitive, confidential

PII and PHI.

       31.        By obtaining, collecting, and storing the PII and PHI of Plaintiff and Class

Members, Defendants assumed legal and equitable duties and knew or should have known that

they were responsible for protecting the PII and PHI from disclosure.

       32.        Plaintiff and Class Members have taken reasonable steps to maintain the

confidentiality of their PII and PHI and relied on Defendants to keep their PII and PHI confidential

and securely maintained, to use this information for business purposes only, and to make only

authorized disclosures of this information.

       Securing PII and PHI and Preventing Breaches

       33.        Defendants could have prevented this Data Breach by properly securing and

encrypting the PII and PHI of Plaintiff and Class Members. Alternatively, Defendants could have

destroyed the data that was no longer useful, especially outdated data.

       34.        Defendants’ negligence in safeguarding the PII and PHI of Plaintiff and Class

Members is exacerbated by the repeated warnings and alerts directed to protecting and securing

sensitive data.

       35.        Despite the prevalence of public announcements of data breach and data security

compromises, Defendants failed to take appropriate steps to protect the PII and PHI of Plaintiff

and Class Members from being compromised.


                                                  8
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 9 of 43




                Defendants Conduct Violates FTC Regulation

       36.      The Federal Trade Commission (“FTC”) defines identity theft as “a fraud

committed or attempted using the identifying information of another person without authority.”8

The FTC describes “identifying information” as “any name or number that may be used, alone or

in conjunction with any other information, to identify a specific person,” including, among other

things, “[n]ame, Social Security number, date of birth, official State or government issued driver’s

license or identification number, alien registration number, government passport number,

employer or taxpayer identification number.”9

       37.      The ramifications of Defendants’ failure to keep secure the PII and PHI of Plaintiff

and Class Members are long lasting and severe. Once PII and PHI is stolen, particularly birth dates

and prescription information, fraudulent use of that information and damage to victims may

continue for years.

                Defendants Failed to Comply with HIPAA Standards of Conduct

       38.      HIPAA requires covered entities to protect against reasonably anticipated threats

to the security of PHI. Covered entities must implement safeguards to ensure the confidentiality,

integrity, and availability of PHI. Safeguards must include physical, technical, and administrative

components.10

       39.      Title II of HIPAA contains what are known as the Administrative Simplification

provisions. 42 U.S.C. §§ 1301, et seq. These provisions require, among other things, that the



8
   17 C.F.R. § 248.201 (2013).
9
   Id.
10
    HIPAA Journal, What is Considered Protected Health Information Under HIPAA?, available
at: https://www.hipaajournal.com/what-is-considered-protected-health-information-under-hipaa/
(last visited May 27, 2021).
                                                 9
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 10 of 43




Department of Health and Human Services (“HHS”) create rules to streamline the standards for

handling the type of PII and related data that Defendants left unguarded. The HHS has

subsequently promulgated five rules under authority of the Administrative Simplification

provisions of HIPAA.

       40.     The HIPAA Breach Notification Rule, 45 C.F.R. §§ 164.400-414, required

Defendants to provide notice of the breach to each affected individual “without unreasonable delay

and in no case later than 60 days following discovery of the breach.”11

       41.     Based on information and belief, Defendants’ Data Breach resulted from a

combination of insufficiencies that demonstrate Defendants failed to comply with safeguards

mandated by HIPAA regulations. Defendants’ security failures include, but are not limited to, the

following:

          a. Failing to ensure the confidentiality and integrity of electronic PHI that Defendants

              create, receive, maintain, and transmit in violation of 45 C.F.R. §164.306(a)(1);

          b. Failing to implement technical policies and procedures for electronic information

              systems that maintain electronic PHI to allow access only to those persons or

              software programs that have been granted access rights in violation of 45 C.F.R.

              §164.312(a)(1);

          c. Failing to implement policies and procedures to prevent, detect, contain, and correct

              security violations in violation of 45 C.F.R. §164.308(a)(1);

          d. Failing to identify and respond to suspected or known security incidents; mitigate,

              to the extent practicable, harmful effects of security incidents that are known to the



11
   Breach Notification Rule, U.S. Dep’t of Health & Human Services, available at:
https://www.hhs.gov/hipaa/for-professionals/breach-notification/index.html (emphasis added)
(last visited May 27, 2021).
                                                10
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 11 of 43




              covered entity in violation of 45 C.F.R. §164.308(a)(6)(ii);

          e. Failing to protect against any reasonably-anticipated threats or hazards to the

              security or integrity of electronic PHI in violation of 45 C.F.R. §164.306(a)(2);

          f. Failing to protect against any reasonably anticipated uses or disclosures of

              electronically PHI that are not permitted under the privacy rules regarding

              individually identifiable health information in violation of 45 C.F.R. §164.306(a)(3);

          g. Failing to ensure compliance with HIPAA security standard rules by their workforce

              in violation of 45 C.F.R. §164.306(a)(4);

          h. Impermissibly and improperly using and disclosing PHI that is and remains

              accessible to unauthorized persons in violation of 45 C.F.R. §164.502, et seq.;

          i. Failing to effectively train all members of their workforce (including independent

              contractors) on the policies and procedures with respect to PHI as necessary and

              appropriate for the members of their workforce to carry out their functions and to

              maintain security of PHI in violation of 45 C.F.R. §164.530(b) and 45 C.F.R.

              §164.308(a)(5); and

          j. Failing to design, implement, and enforce policies and procedures establishing

              physical and administrative safeguards to reasonably safeguard PHI, in compliance

              with 45 C.F.R. §164.530(c).

       Value of Personal Identifiable Information

       42.     It is well known that PII and PHI are invaluable commodities12 and the frequent

target of hackers. In 2019, a record 1,473 data breaches occurred, resulting in approximately


12
   See, e.g., John T. Soma, et al, Corporate Privacy Trend: The “Value” of Personally Identifiable
Information (“PII”) Equals the “Value" of Financial Assets, 15 Rich. J.L. & Tech. 11, at *3-4
(2009) (“PII, which companies obtain at little cost, has quantifiable value that is rapidly reaching
a level comparable to the value of traditional financial assets.”) (citations omitted).
                                                11
                Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 12 of 43




164,683,455 sensitive records being exposed, a 17% increase from 2018.13 Of the 1,473 recorded

data breaches, 525 of them, or 35.64%, were in the medical or healthcare industry.14 The 525

reported breaches reported in 2019 exposed nearly 40 million sensitive records (39,378,157),

compared to only 369 breaches that exposed just over 10 million sensitive records (10,632,600) in

2018.15

          43.     Consumers place a high value not only on their PII, but also on the privacy of that

data. This is because identity theft causes significant negative financial impact on victims as well

as severe distress and other strong emotions and physical reactions.

          44.     Defendants were well aware that the PII and PHI they collect is highly sensitive

and of significant value to those who would use it for wrongful purposes. PII and PHI is a valuable

commodity to identity thieves. As the FTC recognizes, identity thieves can use this information to

commit an array of crimes including identify theft, and medical and financial fraud.16 Indeed, a

robust “cyber black market” exists in which criminals openly post stolen PII and PHI on multiple

underground Internet websites, commonly referred to as the dark web.

          45.     There is a market for Plaintiff’s and Class Members PII and PHI, and the stolen PII

and PHI has inherent value. Sensitive healthcare data can sell for as much as $363 per record

according to the Infosec Institute.17

          46.     PHI is particularly valuable because criminals can use it to target victims with


13
     https://www.idtheftcenter.org/wp-content/uploads/2020/01/01.28.2020_ITRC_2019-End-of-
Year-Data-Breach-Report_FINAL_Highres-Appendix.pdf (last visited June 2, 2021)
14
   Id.
15
   Id at p15.
16
   Federal Trade Commission, Warning Signs of Identity Theft, available at:
https://www.consumer.ftc.gov/articles/0271-warning-signs-identity-theft (last visited May 27,
2021).
17
   See Ashiq Ja, Hackers Selling Healthcare Data in the Black Market, InfoSec (July 27, 2015),
available at: https://resources.infosecinstitute.com/topic/hackers-selling-healthcare-data-in-the-
black-market/ (last visited May 29, 2021)
                                                  12
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 13 of 43




frauds and scams that take advantage of the victim’s medical conditions or victim settlements. It

can be used to create fake insurance claims, allowing for the purchase and resale of medical

equipment, or gain access to prescriptions for illegal use or resale.

        47.     Drug manufacturers, medical device manufacturers, pharmacies, hospitals and

other healthcare service providers often purchase PII and PHI on the black market for the purpose

of target marketing their products and services to the physical maladies of the data breach victims

themselves. Insurance companies purchase and use wrongfully disclosed PHI to adjust their

insureds’ medical insurance premiums.

        48.     Medical identify theft can result in inaccuracies in medical records and costly false

claims. It can also have life-threatening consequences. If a victim’s health information is mixed

with other records, it can lead to misdiagnosis or mistreatment. “Medical identity theft is a growing

and dangerous crime that leaves its victims with little to no recourse for recovery,” reported Pam

Dixon, executive director of World Privacy Forum. “Victims often experience financial

repercussions and worse yet, they frequently discover erroneous information has been added to

their personal medical files due to the thief’s activities.”18

        49.     Similarly, the FBI Cyber Division, in an April 8, 2014 Private Industry Notification,

advised:

        Cyber criminals are selling [medical] information on the black market at a rate of $50 for
        each partial EHR, compared to $1 for a stolen social security number or credit card
        number. EHR can then be used to file fraudulent insurance claims, obtain prescription
        medication, and advance identity theft. EHR theft is also more difficult to detect, taking
        almost twice as long as normal identity theft.19


18
   Michael Ollove, “The Rise of Medical Identity Theft in Healthcare,” Kaiser Health News, Feb.
7, 2014, available at: https://khn.org/news/rise-of-indentity-theft/ (last visited May 27, 2021).
19
    FBI Cyber Division, Private Industry Notification, “(U) Health Care Systems and Medical
Devices at Risk for Increased Cyber Intrusions for Financial Gain,” Apr. 8, 2014, available at:
http://www.illuminweb.com/wp-content/uploads/ill-mo-uploads/103/2418/health-systems-cyber-
intrusions.pdf (last visited June 2, 2021).
                                                   13
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 14 of 43




       50.       The ramifications of Defendants’ failure to keep its customers’ PII and PHI secure

are long lasting and severe. Once PII and PHI is stolen, fraudulent use of that information and

damage to victims may continue for years. Fraudulent activity might not show up for six to 12

months or even longer.

       51.       Further, criminals often trade stolen PII and PHI on the “cyber black market” for

years following a breach. Cybercriminals can post stolen PII and PHI on the internet, thereby

making such information publicly available.

       52.       Defendants knew, or should have known, the importance of safeguarding the PII

and PHI entrusted to it and of the foreseeable consequences if its data security systems were

breached. This includes the significant costs that would be imposed on Defendants’ clients as a

result of a breach. Defendants failed, however, to take adequate cybersecurity measures to prevent

the Data Breach.

       Plaintiff Daisy Trujillo’s Experience

       53.       From approximately 2005 to the present, Plaintiff Trujillo has been a customer of

Rite Aid Corp.

       54.       On or around May 5, 2021, Plaintiff Trujillo received the Notice of Security

Incident from CaptureRx informing her of the Data breach.

       55.       The Notice of Security Incident letter notified Plaintiff Trujillo that her first name,

last name, date of birth, and prescription information may have been exposed.

       56.       After the Data Breach, Plaintiff Trujillo’s cell phone was inundated with spam

telephone calls. Her email account was also flooded with spam emails that she did not want to

receive.

       57.       As a result of the Data Breach, Plaintiff Trujillo spent time dealing with the


                                                   14
                Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 15 of 43




consequences of the Data Breach, which includes time spent on the telephone and sorting through

her unsolicited emails, verifying the legitimacy of the Data Breach, exploring credit monitoring

and identity theft insurance options, and self-monitoring her accounts. This time has been lost

forever and cannot be recaptured.

          58.     Additionally, Plaintiff Trujillo is very careful about sharing her PII and PHI. She

has never knowingly transmitted unencrypted PII or PHI over the internet or any other unsecured

source.

          59.     Plaintiff Trujillo stores any documents containing her PII and PHI in a safe and

secure location. Moreover, she diligently chooses unique usernames and passwords for her few

online accounts.

          60.     Plaintiff Trujillo suffered actual injury in the form of damages to and diminution in

the value of her PII and PHI—a form of intangible property that she entrusted to Defendant for the

purpose of obtaining her prescription medication, which was compromised in and as a result of the

Data Breach.

          61.     Plaintiff Trujillo suffered lost time, annoyance, interference, and inconvenience as

a result of the Data Breach and has anxiety and increased concerns for the loss of her privacy, as

well as anxiety over possibly losing access to her necessary prescription medications.

          62.     Plaintiff Trujillo has suffered imminent and impending injury arising from the

substantially increased risk of fraud, identity theft, and misuse resulting from her PII and PHI,

especially her medical information, in combination with her name, being placed in the hands of

unauthorized third-parties and possibly criminals.

          63.     Plaintiff Trujillo has a continuing interest in ensuring that her PII and PHI, which,

upon information and belief, remains backed up in Defendant’s possession, is protected and


                                                   15
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 16 of 43




safeguarded from future breaches.

                                    CLASS ALLEGATIONS

       64.     Plaintiff brings this nationwide class action on behalf of herself and on behalf of all

others similarly situated pursuant to Code of Civil Procedure § 382, Civil Code § 1781, and other

applicable law.

       65.     The Nationwide Class that Plaintiff seeks to represent is defined as follows:

               All individuals residing in the United States whose PII and PHI (a)
               Defendants stored and/or shared in Defendant CaptureRx’s
               electronic files and (b) was exposed to an unauthorized party as a
               result of the data breach announced on May 5, 2021 (the
               “Nationwide Class”).

       66.     In addition to claims asserted on behalf of the Nationwide Class, Plaintiff asserts

claims on behalf of a separate California subclass, defined as follows:

               All individuals residing in California whose PII and PHI (a)
               Defendants stored and/or shared in Defendant CaptureRx’s
               electronic files and (b) was exposed to an unauthorized party as a
               result of the data breach announced on May 5, 2021 (the “California
               Class”).

       67.     Excluded from the Classes are the following individuals and/or entities: Defendants

and Defendants’ parents, subsidiaries, affiliates, officers and directors, and any entity in which

Defendant has a controlling interest; all individuals who make a timely election to be excluded

from this proceeding using the correct protocol for opting out; any and all federal, state or local

governments, including but not limited to their departments, agencies, divisions, bureaus, boards,

sections, groups, counsels and/or subdivisions; and all judges assigned to hear any aspect of this

litigation, as well as their immediate family members.

       68.     Plaintiff reserves the right to modify or amend the definition of the proposed classes

before the Court determines whether certification is appropriate.


                                                 16
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 17 of 43




       69.     This action is brought and may be maintained as a class action because there is a

well-defined community of interest among many persons who comprise a readily ascertainable

class. A well-defined community of interest exists to warrant class wide relief because Plaintiff

and all members of the Nationwide Class were subjected to the same wrongful practices by

Defendant, entitling them to the same relief.

       70.     The Nationwide Class is so numerous that individual joinder of its members is

impracticable. While the exact number of Class Members is unknown to Plaintiff at this time,

Plaintiff is informed and believes that there are at least hundreds of thousands of Class Members.20

       71.     Common questions of law and fact exist as to members of the Nationwide Class

and predominate over any questions which affect only individual members of the Class. These

common questions include, but are not limited to:

         a. Whether and to what extent Defendants had a duty to protect the PII and PHI of

             Plaintiff and Class Members;

         b. Whether Defendants had a duty not to disclose the PII and PHI of Plaintiff and Class

             Members to unauthorized third parties;

         c. Whether Defendants had a duty not to use the PII and PHI of Plaintiff and Class

             Members for non-business purposes;

         d. Whether Defendants failed to adequately safeguard the PII and PHI of Plaintiff and

             Class Members;

         e. Whether and when Defendants actually learned of the Data Breach;

         f. Whether Defendants adequately, promptly, and accurately informed Plaintiff and


20
    Defendant CaptureRx reported to the Maine Attorney General that 1,919,938 people were
impacted by the Data Breach. See Exhibit C (Data Breach Notifications, also available at:
https://apps.web.maine.gov/online/aeviewer/ME/40/e8aa9ab4-e354-44db-b730-
e002aca8955d.shtml (last visited May 27, 2021)).
                                                17
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 18 of 43




             Class Members that their PII and PHI had been compromised;

         g. Whether Defendants violated the law by failing to promptly notify Plaintiff and Class

             Members that their PII and PHI had been compromised;

         h. Whether Defendants failed to implement and maintain reasonable security

             procedures and practices appropriate to the nature and scope of the information

             compromised in the Data Breach;

         i. Whether Defendants adequately addressed and fixed the vulnerabilities which

             permitted the Data Breach to occur;

         j. Whether Defendants engaged in unfair, unlawful, or deceptive practices by failing to

             safeguard the PII and PHI of Plaintiff and Class Members;

         k. Whether Plaintiff and Class Members are entitled to actual, damages, and/or statutory

             damages as a result of Defendants’ wrongful conduct;

         l. Whether Plaintiff and Class Members are entitled to restitution as a result of

             Defendants’ wrongful conduct; and

         m. Whether Plaintiff and Class Members are entitled to injunctive relief to redress the

             imminent and currently ongoing harm faced as a result of the Data Breach.

       72.     Plaintiff is a member of the Classes she seeks to represent and her claims and

injuries are typical of the claims and injuries of the other Class Members.

       73.     Plaintiff will adequately and fairly protect the interests of other Class Members.

Plaintiff has no interests adverse to the interests of absent Class Members. Plaintiff is represented

by legal counsel with substantial experience in class action litigation. The interests of Class

Members will be fairly and adequately protected by Plaintiff and their counsel.

       74.     Defendants have acted or refused to act on grounds that apply generally to the Class


                                                 18
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 19 of 43




Members, so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the Class as a whole.

       75.     A class action is superior to other available means for fair and efficient adjudication

of the claims of the Class and would be beneficial for the parties and the court. Class action

treatment will allow a large number of similarly situated persons to prosecute their common claims

in a single forum, simultaneously, efficiently, and without the unnecessary duplication of effort

and expense that numerous individual actions would require. The amounts owed to the many

individual Class Members are likely to be relatively small, and the burden and expense of

individual litigation would make it difficult or impossible for individual members of the class to

seek and obtain relief. A class action will serve an important public interest by permitting such

individuals to effectively pursue recovery of the sums owed to them. Further, class litigation

prevents the potential for inconsistent or contradictory judgments raised by individual litigation.

Plaintiff are unaware of any difficulties that are likely to be encountered in the management of this

action that would preclude its maintenance as a class action.

                                          COUNT I
                                          Negligence
                       (On Behalf of Plaintiff and the Nationwide Class)

       76.     Plaintiff and the Nationwide Class re-allege and incorporate by reference herein all

of the allegations contained in paragraphs 1 through 75.

       77.     Plaintiff and the Nationwide Class provided and entrusted Defendants with certain

PII and PHI, including but not limited to their full names, birthdates, and medical information,

including pharmaceutical prescriptions.

       78.     Plaintiff and the Nationwide Class entrusted their PII and PHI to Defendants on the

premise and with the understanding that Defendants would safeguard their information, use their


                                                 19
                 Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 20 of 43




PII and PHI for business purposes only, and/or not disclose their PII and PHI to unauthorized third

parties.

           79.     Defendants have full knowledge of the sensitivity of the PII and PHI and the types

of harm that Plaintiff and the Nationwide Class could and would suffer if the PII and PHI were

wrongfully disclosed.

           80.     Defendants knew or reasonably should have known that the failure to exercise due

care in the collecting, storing, and using of the PII and PHI of Plaintiff and the Nationwide Class

involved an unreasonable risk of harm to Plaintiff and the Nationwide Class, even if the harm

occurred through the criminal acts of a third party.

           81.     Defendants had a duty to exercise reasonable care in safeguarding, securing, and

protecting such information from being compromised, lost, stolen, misused, and/or disclosed to

unauthorized parties. This duty includes, among other things, designing, maintaining, and testing

Defendants’ security protocols to ensure that the PII and PHI of Plaintiff and the Nationwide Class

in Defendants’ possession was adequately secured and protected.

           82.     Defendants also had a duty to exercise appropriate clearinghouse practices to

remove PII and PHI it was no longer required to retain pursuant to regulations.

           83.     Defendants also had a duty to have procedures in place to detect and prevent the

improper access and misuse of the PII and PHI of Plaintiff and the Nationwide Class.

           84.     Defendants’ duty to use reasonable security measures arose as a result of the special

relationship that existed between Defendants and Plaintiff and the Nationwide Class, which is

recognized by laws and regulations including but not limited to HIPAA, as well as the common

law. That special relationship arose because Plaintiff and the Nationwide Class entrusted

Defendants with their confidential PII and PHI, a necessary part of their relationships with


                                                    20
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 21 of 43




Defendants.

       85.     Defendants’ duty to use reasonable security measures under HIPAA required

Defendants to “reasonably safeguard” confidential data from “any intentional or unintentional use

or disclosure” and to “have in place appropriate administrative, technical, and physical safeguards

to protect the privacy of protected health information.” 45 C.F.R. § 164.530(c).

       86.     Some or all of the medical information at issue in this case constitutes “protected

health information” within the meaning of HIPAA.

       87.     In addition, Defendants had a duty to employ reasonable security measures under

Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45, which prohibits “unfair . . .

practices in or affecting commerce,” including, as interpreted and enforced by the FTC, the unfair

practice of failing to use reasonable measures to protect confidential data.

       88.     Defendants were subject to an “independent duty,” untethered to any contract

between Defendants and Plaintiff or the Nationwide Class.

       89.     A breach of security, unauthorized access, and resulting injury to Plaintiff and the

Nationwide Class was reasonably foreseeable, particularly in light of Defendants’ inadequate

security practices, including sharing and/or storing the PII and PHI of Plaintiff and the Nationwide

Class on its computer systems.

       90.     Plaintiff and the Nationwide Class were the foreseeable and probable victims of

any inadequate security practices and procedures. Defendants knew or should have known of the

inherent risks in collecting and storing the PII and PHI of Plaintiff and the Nationwide Class, the

critical importance of providing adequate security of that PII and PHI, and the necessity for

encrypting PII and PHI stored on Defendants’ systems.

       91.     Defendants’ own conduct created a foreseeable risk of harm to Plaintiff and the


                                                 21
             Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 22 of 43




Nationwide Class. Defendants’ misconduct included, but was not limited to, their failure to take

the steps and opportunities to prevent the Data Breach as set forth herein. Defendants’ misconduct

also included their decisions not to comply with industry standards for the safekeeping of the PII

and PHI of Plaintiff and the Nationwide Class, including basic encryption techniques freely

available to Defendants.

       92.     Plaintiff and the Nationwide Class had no ability to protect their PII and PHI that

was in, and possibly remains in, Defendants’ possession.

       93.     Defendants were in a position to protect against the harm suffered by Plaintiff and

the Nationwide Class as a result of the Data Breach.

       94.     Defendants had and continue to have a duty to adequately disclose that the PII and

PHI of Plaintiff and the Nationwide Class within Defendants’ possession might have been

compromised, how it was compromised, and precisely the types of data that were compromised

and when. Such notice was necessary to allow Plaintiff and the Nationwide Class to take steps to

prevent, mitigate, and repair any identity theft and the fraudulent use of their PII by third parties.

       95.     Defendants had a duty to employ proper procedures to prevent the unauthorized

dissemination of the PII and PHI of Plaintiff and the Nationwide Class.

       96.     Defendants admitted that the PII and PHI of Plaintiff and the Nationwide Class was

wrongfully “accessed and acquired” by unauthorized actors as a result of the Data Breach.

       97.     Defendants, through their actions and/or omissions, unlawfully breached their

duties to Plaintiff and the Nationwide Class by failing to implement industry protocols and exercise

reasonable care in protecting and safeguarding the PII and PHI of Plaintiff and the Nationwide

Class during the time the PII and PHI were within Defendants’ possession or control.

       98.     Defendants improperly and inadequately safeguarded the PII and PHI of Plaintiff


                                                  22
               Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 23 of 43




and the Nationwide Class in deviation of standard industry rules, regulations, and practices at the

time of the Data Breach, including without limitation PR.AC-1, PR.AC-3, PR.AC-4, PR.AC-5,

PR.AC-6, PR.AC-7, PR.AT-1, PR.DS-1, PR.DS-5, PR.PT-1, PR.PT-3, DE.CM-1, DE.CM-4,

DE.CM-7, DE.CM-8, and RS.CO-2 of the NIST Cybersecurity Framework Version 1.1.

        99.      Defendants failed to heed industry warnings and alerts to provide adequate

safeguards to protect the PII and PHI of Plaintiff and the Nationwide Class in the face of increased

risk of theft.

        100.     Defendants, through their actions and/or omissions, unlawfully breached their duty

to Plaintiff and the Nationwide Class by failing to have appropriate procedures in place to detect

and prevent dissemination of their PII and PHI.

        101.     Defendants breached their duty to exercise appropriate clearinghouse practices by

failing to remove PII and PHI that was no longer required to retain pursuant to regulations.

        102.     Defendants, through its actions and/or omissions, unlawfully breached their duty to

adequately and timely disclose to Plaintiff and the Nationwide Class the existence and scope of

the Data Breach.

        103.     But for Defendants’ wrongful and negligent breach of duties owed to Plaintiff and

the Nationwide Class, the PII and PHI of Plaintiff and the Nationwide Class would not have been

compromised.

        104.     There is a close causal connection between Defendants’ failure to implement

security measures to protect the PII and PHI of Plaintiff and the Nationwide Class and the harm,

or risk of imminent harm, suffered by Plaintiff and the Nationwide Class. The PII and PHI of

Plaintiff and the Nationwide Class was lost and accessed as the proximate result of Defendants’

failure to exercise reasonable care in safeguarding such PII and PHI by adopting, implementing,


                                                  23
                 Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 24 of 43




and maintaining appropriate security measures.

          105.     Additionally, Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting

commerce,” including, as interpreted and enforced by the FTC, the unfair act or practice by

businesses, such as Defendant, of failing to use reasonable measures to protect PII. The FTC

publications and orders described above also form part of the basis of Defendant’s duty in this

regard.

          106.     Defendant violated Section 5 of the FTC Act by failing to use reasonable measures

to protect PII and not complying with applicable industry standards, as described in detail herein.

Defendant’s conduct was particularly unreasonable given the nature and amount of PII it obtained

and stored and the foreseeable consequences of the immense damages that would result to Plaintiff

and the Nationwide Class.

          107.     Defendant’s violation of Section 5 of the FTC Act constitutes negligence per se.

          108.     Plaintiff and the Nationwide Class are within the class of persons that the FTC Act

was intended to protect.

          109.     The harm that occurred as a result of the Data Breach is the type of harm the FTC

Act was intended to guard against. The FTC has pursued enforcement actions against businesses,

which, as a result of their failure to employ reasonable data security measures and avoid unfair and

deceptive practices, caused the same harm as that suffered by Plaintiff and the Nationwide Class.

          110.     Defendants’ misconduct also included their decision not to comply with HIPAA

for the reporting, safekeeping and encrypted authorized disclosure of the PHI of Plaintiff and Class

Members.

          111.     HIPAA privacy laws were enacted with the objective of protecting the

confidentiality of patients’ healthcare information and set forth the conditions under which such


                                                     24
               Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 25 of 43




information can be used, and to whom it can be disclosed. HIPAA privacy laws not only apply to

healthcare providers and the organizations they work for, but to any entity that may have access to

healthcare information about a patient that—if it were to fall into the wrong hands—could present

a risk of harm to the patient’s finances or reputation.

        112.     Plaintiff and Class Members are within the class of persons that HIPAA privacy

laws were intended to protect.

        113.     The harm that occurred as a result of the Data Breach is the type of harm HIPAA

privacy laws were intended to guard against.

        114.     As a direct and proximate result of Defendant’s negligence and negligence per se,

Plaintiff and the Nationwide Class have suffered and will suffer injury, including but not limited

to: (i) actual identity theft; (ii) the loss of the opportunity of how their PII and PHI is used; (iii) the

compromise, publication, and/or theft of their PII and PHI; (iv) out-of-pocket expenses associated

with the prevention, detection, and recovery from identity theft, tax fraud, and/or unauthorized use

of their PI and PHI I; (v) lost opportunity costs associated with effort expended and the loss of

productivity addressing and attempting to mitigate the actual and future consequences of the Data

Breach, including but not limited to efforts spent researching how to prevent, detect, contest, and

recover from tax fraud and identity theft; (vi) costs associated with placing freezes on credit

reports; (vii) the continued risk to their PII and PHI, which remain in Defendant’s possession and

is subject to further unauthorized disclosures so long as Defendant fails to undertake appropriate

and adequate measures to protect the PII of Plaintiff and the Nationwide Class; and (viii) future

costs in terms of time, effort, and money that will be expended to prevent, detect, contest, and

repair the impact of the PII compromised as a result of the Data Breach for the remainder of the

lives of Plaintiff and the Nationwide Class.


                                                    25
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 26 of 43




       115.     As a direct and proximate result of Defendant’s negligence and negligence per se,

Plaintiff and the Nationwide Class have suffered and will continue to suffer other forms of injury

and/or harm, including, but not limited to, anxiety, emotional distress, loss of privacy, and other

economic and non-economic losses.

       116.     Additionally, as a direct and proximate result of Defendant’s negligence and

negligence per se, Plaintiff and the Nationwide Class have suffered and will suffer the continued

risks of exposure of their PII and PHI, which remain in Defendant’s possession and is subject to

further unauthorized disclosures so long as Defendant fails to undertake appropriate and adequate

measures to protect the PII in its continued possession.

                                          COUNT II
                                 Breach of Implied Contract
                       (On Behalf of Plaintiff and the Nationwide Class)

       117.     Plaintiff and the Nationwide Class re-allege and incorporate by reference herein all

of the allegations contained in paragraphs 1 through 75.

       118.     Through their course of conduct, Defendants, Plaintiff, and Class Members entered

into implied contracts for the Defendant to implement data security adequate to safeguard and

protect the privacy of Plaintiff’s and Class Members’ PII and PHI.

       119.     Defendants required Plaintiff and the Nationwide Class to provide and entrust their

PII and PHI, including full names, birthdates and prescription information and/or other

information, as a condition of getting their prescriptions filled by Defendant Rite Aid and

processed by Defendant CaptureRx.

       120.     Defendant Rite Aid solicited and invited Plaintiff and the Class Members to provide

their PII and PHI as part of Defendant Rite Aid’s regular business practices. Plaintiff and Class




                                                 26
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 27 of 43




Members accepted Defendant Rite Aid’s offers and provided their PII and PHI to Defendant Rite

Aid.

       121.     As a condition of being customers of Defendants, Plaintiff and the Nationwide

Class provided and entrusted their PII and PHI to Defendants. In so doing, Plaintiff and the Class

entered into implied contracts with Defendants by which Defendants agreed to safeguard and

protect such non-public information, to keep such information secure and confidential, and to

timely and accurately notify Plaintiff and the Nationwide Class if their data had been breached and

compromised or stolen.

       122.     A meeting of the minds occurred when Plaintiff and the Class Members agreed to,

and did, provide their PII and PHI to Defendants, in exchange for, amongst other things, the

protection of their Private Information.

       123.     Plaintiff and the Nationwide Class fully performed their obligations under the

implied contracts with Defendants.

       124.     Defendants breached the implied contracts it made with Plaintiff and the

Nationwide Class by failing to safeguard and protect their PII and PHI by failing to provide timely

and accurate notice to them that their PII and PHI was compromised as a result of the Data Breach.

       125.     As a direct and proximate result of Defendants’ above-described breach of implied

contract, Plaintiff and the Nationwide Class have suffered (and will continue to suffer) ongoing,

imminent, and impending threat of identity theft crimes, fraud, and abuse, resulting in monetary

loss and economic harm; actual identity theft crimes, fraud, and abuse, resulting in monetary loss

and economic harm; loss of the confidentiality of the stolen confidential data; the illegal sale of

the compromised data on the dark web; expenses and/or time spent on credit monitoring and

identity theft insurance; time spent scrutinizing bank statements, credit card statements, and credit


                                                 27
                 Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 28 of 43




reports; expenses and/or time spent initiating fraud alerts, decreased credit scores and ratings; lost

work time; and other economic and non-economic harm.

                                            COUNT III
                                         Invasion of Privacy
                          (On Behalf of Plaintiff and the Nationwide Class)

          126.     Plaintiff and the Nationwide Class re-allege and incorporate by reference herein

all of the allegations contained in paragraphs 1 through 75.

          127.     Plaintiff and the Nationwide Class had a legitimate expectation of privacy to their

PII and PHI and were entitled to the protection of this information against disclosure to

unauthorized third parties.

          128.     Defendants owed a duty to Plaintiff and the Nationwide Class to keep their PII and

PHI contained as a part thereof, confidential.

          129.     Defendants failed to protect and released to unknown and unauthorized third parties

the non-redacted and non-encrypted PII and PHI of Plaintiff and the Nationwide Class.

          130.     Defendants allowed unauthorized and unknown third parties access to and

examination of the PII and PHI of Plaintiff and the Nationwide Class, by way of Defendants’

failure to protect the PII and PHI.

          131.     The unauthorized release to, custody of, and examination by unauthorized third

parties of the PII and PHI of Plaintiff and the Nationwide Class is highly offensive to a reasonable

person.

          132.     The intrusion was into a place or thing, which was private and is entitled to be

private. Plaintiff and the Nationwide Class disclosed their PII and PHI to Defendants as part of

Plaintiff’s and the Nationwide Class’s relationships with Defendants, but privately with an

intention that the PII and PHI would be kept confidential and would be protected from


                                                   28
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 29 of 43




unauthorized disclosure. Plaintiff and the Nationwide Class were reasonable in their belief that

such information would be kept private and would not be disclosed without their authorization.

       133.     The Data Breach at the hands of Defendants constitutes an intentional interference

with Plaintiff’s and the Nationwide Class’s interest in solitude or seclusion, either as to their

persons or as to their private affairs or concerns, of a kind that would be highly offensive to a

reasonable person.

       134.     Defendants acted with a knowing state of mind when it permitted the Data Breach

to occur because it was with actual knowledge that its information security practices were

inadequate and insufficient.

       135.     Because Defendants acted with this knowing state of mind, it had notice and knew

the inadequate and insufficient information security practices would cause injury and harm to

Plaintiff and the Nationwide Class.

       136.     As a proximate result of the above acts and omissions of Defendants, the PII and

PHI of Plaintiff and the Nationwide Class was disclosed to third parties without authorization,

causing Plaintiff and the Nationwide Class to suffer damages.

       137.     Unless and until enjoined, and restrained by order of this Court, Defendants’

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and the

Nationwide Class in that the PII and PHI maintained by Defendants can be viewed, distributed,

and used by unauthorized persons for years to come. Plaintiff and the Nationwide Class have no

adequate remedy at law for the injuries in that a judgment for monetary damages will not end the

invasion of privacy for Plaintiff and the Nationwide Class.




                                                29
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 30 of 43




                                        COUNT IV
                                    Breach of Confidence
       (On Behalf of Plaintiff and the Nationwide Class Against Defendant Rite Aid)

       138.     Plaintiff and the Nationwide Class re-allege and incorporate by reference herein all

of the allegations contained in paragraphs 1 through 75.

       139.     At all times during Plaintiff’s and the Nationwide Class’s interactions with

Defendant Rite Aid, Defendant was fully aware of the confidential and sensitive nature of

Plaintiff’s and the Nationwide Class’s PII that Plaintiff and the Nationwide Class provided to

Defendant.

       140.     As alleged herein and above, Defendant’s relationship with Plaintiff and the

Nationwide Class was governed by terms and expectations that Plaintiff’s and the Nationwide

Class’s PII would be collected, stored, and protected in confidence, and would not be disclosed to

unauthorized third parties.

       141.     Plaintiff and the Nationwide Class provided their PII to Defendant Rite Aid with

the explicit and implicit understandings that Defendant would protect and not permit the PII to be

disseminated to any unauthorized third parties.

       142.     Plaintiff and the Nationwide Class also provided their PII to Defendant Rite Aid

with the explicit and implicit understandings that Defendant would take precautions to protect that

PII from unauthorized disclosure.

       143.     Defendant Rite Aid voluntarily received in confidence the PII of Plaintiff and the

Nationwide Class with the understanding that PII would not be disclosed or disseminated to the

public or any unauthorized third parties.

       144.     Due to Defendant Rite Aid’s failure to prevent and avoid the Data Breach from

occurring, the PII of Plaintiff and the Nationwide Class was disclosed and misappropriated to


                                                  30
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 31 of 43




unauthorized third parties beyond Plaintiff’s and the Nationwide Class’s confidence, and without

their express permission.

       145.     As a direct and proximate cause of Defendant Rite Aid’s actions and/or omissions,

Plaintiff and the Nationwide Class have suffered damages.

       146.     But for Defendant Rite Aid’s disclosure of Plaintiff’s and the Nationwide Class’s

PII in violation of the parties’ understanding of confidence, their PII would not have been

compromised, stolen, viewed, accessed, and used by unauthorized third parties. The Data Breach

was the direct and legal cause of the theft of Plaintiff’s and the Nationwide Class’s PII as well as

the resulting damages.

       147.     The injury and harm Plaintiff and the Nationwide Class suffered was the reasonably

foreseeable result of Defendant Rite Aid’s unauthorized disclosure of Plaintiff’s and the

Nationwide Class’s PII. Defendant knew or should have known its methods of accepting and

securing Plaintiff’s and the Nationwide Class’s PII was inadequate as it relates to, at the very least,

securing servers and other equipment containing Plaintiff’s and the Nationwide Class’s PII.

       148.     As a direct and proximate result of Defendant Rite Aid’s breach of its confidence

with Plaintiff and the Nationwide Class, Plaintiff and the Nationwide Class have suffered and will

suffer injury, including but not limited to: (i) actual identity theft; (ii) the loss of the opportunity

how their PII and PHI is used; (iii) the compromise and/or theft of their PII and PHI; (iv) out-of-

pocket expenses associated with the prevention, detection, and recovery from identity theft, tax

fraud, and/or unauthorized use of their PII and PHI; (v) lost opportunity costs associated with effort

expended and the loss of productivity addressing and attempting to mitigate the actual and future

consequences of the Data Breach, including but not limited to efforts spent researching how to

prevent, detect, contest, and recover from tax fraud and identity theft; (vi) costs associated with


                                                  31
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 32 of 43




placing freezes on credit reports; (vii) the continued risk to their PII and PHI, which remain in

Defendants’ possession and is subject to further unauthorized disclosures so long as Defendants

fails to undertake appropriate and adequate measures to protect the PII of Plaintiff and the

Nationwide Class; and (viii) future costs in terms of time, effort, and money that will be expended

to prevent, detect, contest, and repair the impact of the PII and PHI compromised as a result of the

Data Breach for the remainder of the lives of Plaintiff and the Nationwide Class.

       149.     As a direct and proximate result of Defendant Rite Aid’s breaches of confidence,

Plaintiff and the Nationwide Class have suffered and will continue to suffer other forms of injury

and/or harm, including, but not limited to, anxiety, emotional distress, loss of privacy, and other

economic and non-economic losses.

                                            COUNT V
                      Violation of the California Unfair Competition Law,
              Cal. Bus. & Prof. Code § 17200, et seq. – Unlawful Business Practices
                        (On Behalf of Plaintiff and the California Class)

       150.     Plaintiff and the California Class re-allege and incorporate by reference herein all

of the allegations contained in paragraphs 1 through 75.

       151.     Defendants have violated Cal. Bus. and Prof. Code § 17200, et seq., by engaging

in unlawful, unfair or fraudulent business acts and practices and unfair, deceptive, untrue or

misleading advertising that constitute acts of “unfair competition” as defined in Cal. Bus. Prof.

Code § 17200 with respect to the services provided to the California Class.

       152.     Defendants engaged in unlawful acts and practices with respect to the services by

establishing the sub-standard security practices and procedures described herein; by soliciting and

collecting the PII and PHI of Plaintiff and the California Class with knowledge that the information

would not be adequately protected; and by storing the PII and PHI of Plaintiff and the California

Class in an unsecure environment in violation of California’s data breach statute, Cal. Civ. Code

                                                 32
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 33 of 43




§ 1798.81.5, which requires Defendants to take reasonable methods of safeguarding the PII and

PHI of Plaintiff and the California Class.

       153.     As a direct and proximate result of Defendants’ unlawful practices and acts,

Plaintiff and the California Class were injured and lost money or property, including but not limited

to the price received by Defendants for the services, the loss of Plaintiff and the California Class’s

legally protected interest in the confidentiality and privacy of their PII and PHI, nominal damages,

and additional losses as described above.

       154.     Defendants knew or should have known that Defendants’ data security practices

were inadequate to safeguard the PII and PHI of Plaintiff and the California Class and that the risk

of a data breach or theft was highly likely, especially given Defendants’ inability to adhere to basic

encryption standards and data disposal methodologies. Defendants’ actions in engaging in the

above-named unlawful practices and acts were negligent, knowing and willful, and/or wanton and

reckless with respect to the rights of members of the California Class.

       155.     Plaintiff and the California Class seek relief under Cal. Bus. & Prof. Code § 17200,

et seq., including, but not limited to, restitution to Plaintiff and the California Class of money or

property that Defendant may have acquired by means of Defendants’ unlawful, and unfair business

practices, restitutionary disgorgement of all profits accruing to Defendant because of Defendants’

unlawful and unfair business practices, declaratory relief, attorneys’ fees and costs (pursuant to

Cal. Code Civ. Proc. § 1021.5), and injunctive or other equitable relief.

                                         COUNT VI
                     Violation of California’s Unfair Competition Law,
              Cal. Bus. & Prof. Code § 17200, et seq. – Unfair Business Practices
                       (On Behalf of Plaintiff and the California Class)

       156.     Plaintiff and the California Class re-allege and incorporate by reference herein all

of the allegations contained in paragraphs 1 through 75.

                                                 33
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 34 of 43




       157.     Defendants engaged in unfair acts and practices with respect to the services by

establishing the sub-standard security practices and procedures described herein by soliciting and

collecting the PII and PHI of Plaintiff and the California Class with knowledge that the information

would not be adequately protected and by storing the PII and PHI Plaintiff and the California Class

in an unsecure electronic environment. These unfair acts and practices were immoral, unethical,

oppressive, unscrupulous, unconscionable, and/or substantially injurious to Plaintiff and the

California Class. They were likely to deceive the public into believing their PII and PHI was

securely stored, when it was not. The harm these practices caused to Plaintiff and the California

Class outweighed their utility, if any.

       158.     Defendants engaged in unfair acts and practices with respect to the provision of

services by failing to take proper action following the Data Breach to enact adequate privacy and

security measures and protect the PII and PHI of Plaintiff and the California Class from further

unauthorized disclosure, release, data breaches, and theft. These unfair acts and practices were

immoral, unethical, oppressive, unscrupulous, unconscionable, and/or substantially injurious to

Plaintiff and the California Class. They were likely to deceive the public into believing their PII

and PHI were securely stored, when they were not. The harm these practices caused to Plaintiff

and the California Class outweighed their utility, if any.

       159.     As a direct and proximate result of Defendants’ acts of unfair practices, Plaintiff

and the California Class were injured and lost money or property, including but not limited to the

price received by Defendants for the services, the loss of Plaintiff and the California Class’s legally

protected interest in the confidentiality and privacy of their PII and PHI, nominal damages, and

additional losses as described above.




                                                  34
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 35 of 43




       160.     Defendants knew or should have known that Defendants’ data security practices

were inadequate to safeguard the PII and PHI of Plaintiff and the California Class and that the risk

of a data breach or theft was highly likely, including Defendants’ failure to properly encrypt files

containing sensitive PII and PHI. Defendants’ actions in engaging in the above-named unlawful

practices and acts were negligent, knowing and willful, and/or wanton and reckless with respect

to the rights of Plaintiff and the California Class.

       161.     Plaintiff and the California Class seek relief under Cal. Bus. & Prof. Code § 17200,

et seq., including, but not limited to, restitution to Plaintiff and the California Class of money or

property that the Defendants may have acquired by means of Defendants’ unfair business

practices, restitutionary disgorgement of all profits accruing to Defendants because of Defendants’

unfair business practices, declaratory relief, attorneys’ fees and costs (pursuant to Cal. Code Civ.

Proc. § 1021.5), and injunctive or other equitable relief.

                                         COUNT VII
           Violation of the Confidentiality of Medical Information Act (“CMIA”),
                                 Cal. Civ. Code §§ 56, et seq.
                       (On Behalf of Plaintiff and the California Class)

       162.     Plaintiff and the California Class re-allege and incorporate by reference herein all

of the allegations contained in paragraphs 1 through 75.

       163.     At all relevant times, Defendants were healthcare provider for the purposes of this

cause of action because they had the “purpose of maintaining medical information to make the

information available to an individual or to a provider of health care at the request of the individual

or a provider of health care, for purposes of allowing the individual to manage his or her

information, or for the diagnosis or treatment of the individual.”




                                                  35
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 36 of 43




       164.     Defendants are provider of healthcare for the purposes of this cause of action within

the meaning of Civil Code § 56.06(a) and maintains medical information as defined by Civil Code

§ 56.05.

       165.     Plaintiff and California Class Members are patients of Defendants for the purposes

of this cause of action, as defined in Civil Code § 56.05(k).

       166.     Plaintiff and California Class Members provided their PII and PHI to Defendant

Rite Aid, who in turn gave it to its processor Defendant CaptureRx.

       167.     At all relevant times, Defendants collected, stored, managed, and transmitted

Plaintiff’s and California Class Members’ personal medical information.

       168.     Section 56.10(a) of the California Civil Code provides that “[a] provider of health

care, health care service plan, or contractor shall not disclose medical information regarding a

patient of the provider of health care or an enrollee or subscriber of a health care service plan

without first obtaining an authorization.”

       169.     As a result of the Data Breach, Defendants misused, disclosed, and/or allowed third

parties to access and view Plaintiff’s and Class Members’ personal medical information without

their written authorization compliant with the provisions of Civil Code §§ 56, et seq.

       170.     As a further result of the Data Breach, the confidential nature of the Plaintiff’s and

California Class Members’ medical information was breached as a result of Defendant’s

negligence. Specifically, Defendants knowingly allowed and affirmatively acted in a manner that

actually allowed unauthorized parties to access, view, and use Plaintiff’s and California Class

Members’ PHI.




                                                 36
                Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 37 of 43




         171.     Defendants’ misuse and/or disclosure of medical information regarding Plaintiff

and California Class Members constitutes a violation of Civil Code §§ 56.10, 56.11, 56.13, and

56.26.

         172.     As a direct and proximate result of Defendants’ wrongful actions, inaction,

omissions, and want of ordinary care, Plaintiff’s and California Class Members’ personal medical

information was disclosed without written authorization.

         173.     By disclosing Plaintiff’s and California Class Members’ PII and PHI without their

written authorization, Defendants violated California Civil Code § 56, et seq., and their legal duties

to protect the confidentiality of such information.

         174.     Defendants also violated Sections 56.06 and 56.101 of the California CMIA, which

prohibit the negligent creation, maintenance, preservation, storage, abandonment, destruction or

disposal of confidential personal medical information.

         175.     As a direct and proximate result of Defendants’ wrongful actions, inaction,

omissions, and want of ordinary care that directly and proximately caused the Data Breach,

Plaintiff’s and California Class Members’ personal medical information was viewed by, released

to, and disclosed to third parties without Plaintiff’s and California Class Members’ written

authorization.

         176.     As a direct and proximate result of Defendants’ above-described wrongful actions,

inaction, omissions, and want of ordinary care that directly and proximately caused the Data

Breach and its violations of the CMIA, Plaintiff and California Class Members are entitled to (i)

actual damages, (ii) nominal damages of $1,000 per Plaintiff and California Class Member, (iii)

punitive damages of up to $3,000 per Plaintiff and California Class Member, and (iv) attorneys’

fees, litigation expenses and court costs under California Civil Code § 56.35.


                                                 37
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 38 of 43




                                         COUNT VIII
                  Violation of California’s Information Practices Act of 1977,
                                 Cal. Civ. Code § 1798, et seq.
                       (On Behalf of Plaintiff and the California Class)

       177.     Plaintiff and the California Class re-allege and incorporate by reference herein all

of the allegations contained in paragraphs 1 through 75.

       178.     Defendants were legally obligated to “establish appropriate and reasonable

administrative, technical, and physical safeguards to ensure compliance with the [Information

Practices Act of 1977], to ensure the security and confidentiality of records, and to protect against

anticipated threats or hazards to their security or integrity which could result in any injury.” Cal.

Civ. Code § 1798.21.

       179.     Defendants failed to establish appropriate and reasonable administrative, technical,

and physical safeguards to ensure compliance with the Information Practices Act of 1977 with

regard to the PII and PHI of Plaintiff and the California Class.

       180.     Defendants failed to ensure the security and confidentiality of records containing

the PII and PHI of Plaintiff and the California Class.

       181.     Defendants failed to protect against anticipated threats and hazards to the security

and integrity of records containing the PII and PHI of Plaintiff and the California Class.

       182.     As a result of these failures, Plaintiff and the California Class have suffered (and

will continue to suffer) economic damages and other injury and actual harm in the form of, inter

alia, (i) an imminent, immediate and continuing increased risk of identity theft, identify fraud, and

medical fraud - risks justifying expenditures for protective and remedial services for which they

are entitled to compensation, (ii) invasion of privacy, (iii) breach of the confidentiality of their

PII/PHI, (iv) deprivation of the value of their PII/PHI, for which there is a well-established national



                                                  38
              Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 39 of 43




and international market, and/or (v) the financial and temporal cost of monitoring her credit,

monitoring her financial accounts, and mitigating their damages.

       183.     Plaintiff and the California Class are also entitled to injunctive relief under

California Civil Code § 1798.47.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and Class Members, request judgment

against Defendants and that the Court grant the following:

       A.       For an Order certifying the Nationwide Class and the California Class, and

                appointing Plaintiff and her Counsel to represent each such Class;

       B.       For equitable relief enjoining Defendants from engaging in the wrongful conduct

                complained of herein pertaining to the misuse and/or disclosure of the PII and PHI

                of Plaintiff and Class Members;

       C.       For injunctive relief requested by Plaintiff, including but not limited to, injunctive

                and other equitable relief as is necessary to protect the interests of Plaintiff and

                Class Members, including but not limited to an order:

                i.   prohibiting Defendants from engaging in the wrongful and unlawful acts

                     described herein;

               ii.   requiring Defendants to protect, including through encryption, all data collected

                     through the course of its business in accordance with all applicable regulations,

                     industry standards, and federal, state or local laws;

              iii.   requiring Defendants to delete, destroy, and purge the personal identifying

                     information of Plaintiff and Class Members unless Defendants can provide to

                     the Court reasonable justification for the retention and use of such information


                                                   39
Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 40 of 43




        when weighed against the privacy interests of Plaintiff and Class Members;

 iv.    requiring Defendants to implement and maintain a comprehensive Information

        Security Program designed to protect the confidentiality and integrity of the PII

        and PHI of Plaintiff and Class Members;

  v.    prohibiting Defendants from maintaining the PII and PHI of Plaintiff and Class

        Members on a cloud-based database;

 vi.    requiring   Defendants     to        engage   independent   third-party   security

        auditors/penetration testers as well as internal security personnel to conduct

        testing, including simulated attacks, penetration tests, and audits on

        Defendant’s systems on a periodic basis, and ordering Defendant to promptly

        correct any problems or issues detected by such third-party security auditors;

vii.    requiring Defendants to engage independent third-party security auditors and

        internal personnel to run automated security monitoring;

viii.   requiring Defendants to audit, test, and train its security personnel regarding

        any new or modified procedures;

 ix.    requiring Defendants to segment data by, among other things, creating firewalls

        and access controls so that if one area of Defendants’ network is compromised,

        hackers cannot gain access to other portions of Defendants’ systems;

  x.    requiring Defendants to conduct regular database scanning and securing

        checks;

 xi.    requiring Defendants to establish an information security training program that

        includes at least annual information security training for all employees, with

        additional training to be provided as appropriate based upon the employees’


                                        40
Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 41 of 43




        respective responsibilities with handling personal identifying information, as

        well as protecting the personal identifying information of Plaintiff and Class

        Members;

xii.    requiring Defendants to routinely and continually conduct internal training and

        education, and on an annual basis to inform internal security personnel how to

        identify and contain a breach when it occurs and what to do in response to a

        breach;

xiii.   requiring Defendants to implement a system of tests to assess its respective

        employees’ knowledge of the education programs discussed in the preceding

        subparagraphs, as well as randomly and periodically testing employees’

        compliance with Defendants’ policies, programs, and systems for protecting

        personal identifying information;

xiv.    requiring Defendants to implement, maintain, regularly review, and revise as

        necessary a threat management program designed to appropriately monitor

        Defendants’ information networks for threats, both internal and external, and

        assess whether monitoring tools are appropriately configured, tested, and

        updated;

 xv.    requiring Defendants to meaningfully educate all Class Members about the

        threats that they face as a result of the loss of their confidential personal

        identifying information to third parties, as well as the steps affected individuals

        must take to protect themselves;

xvi.    requiring Defendants to implement logging and monitoring programs sufficient

        to track traffic to and from Defendants’ servers; and for a period of 10 years,


                                      41
            Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 42 of 43




                  appointing a qualified and independent third party assessor to conduct a SOC 2

                  Type 2 attestation on an annual basis to evaluate Defendants’ compliance with

                  the terms of the Court’s final judgment, to provide such report to the Court and

                  to counsel for the class, and to report any deficiencies with compliance of the

                  Court’s final judgment;

       D.     For an award of damages, including actual, nominal, statutory, and consequential

              damages, as allowed by law in an amount to be determined;

       E.     For an award of attorneys’ fees, costs, and litigation expenses, as allowed by law;

       F.     For prejudgment interest on all amounts awarded; and

       G.     Such other and further relief as this Court may deem just and proper.

                                DEMAND FOR JURY TRIAL

       Plaintiff hereby demands that this matter be tried before a jury.



Date: June 2, 2021                              Respectfully submitted,


                                                /s/ Joe Kendall
                                                JOE KENDALL
                                                Texas Bar No. 11260700
                                                KENDALL LAW GROUP, PLLC
                                                3811 Turtle Creek Blvd., Suite 1450
                                                Dallas, Texas 75219
                                                214-744-3000 / 214-744-3015 (Facsimile)
                                                jkendall@kendalllawgroup.com


                                                M. ANDERSON BERRY (262879)
                                                (Pro Hac Vice application forthcoming)
                                                CLAYEO C. ARNOLD,
                                                A PROFESSIONAL LAW CORP.
                                                865 Howe Avenue
                                                Sacramento, CA 95825
                                                Telephone: (916) 777-7777
                                                Facsimile: (916) 924-1829
                                                aberry@justice4you.com
                                                42
Case 5:21-cv-00523 Document 1 Filed 06/02/21 Page 43 of 43




                            RACHELE R. BYRD (190634)
                            MARISA C. LIVESAY (223247)
                            BRITTANY N. DEJONG (258766)
                            WOLF HALDENSTEIN ADLER
                              FREEMAN & HERZ LLP
                            750 B Street, Suite 1820
                            San Diego, CA 92101
                            Telephone: 619/239-4599
                            Facsimile: 619/234-4599
                            byrd@whafh.com
                            livesay@whafh.com
                            dejong@whafh.com

                            Attorneys for Plaintiff and the Putative Classes




                            43
